McAdam, Ch. J.
The defendant does not appear, and does not question the propriety of the service nor the sufficiency of the proof thereof. The court may permit a stockholder to intervene and defend on behalf of the corporation (10 Abb. N. C. 358). The stockholder having proved merits, the default will be opened on payment within three days of the costs and disbursements included in the judgment. The answer to be served at the same time. The judgment and all proceedings founded thereon to stand as security, and the action to be tried January 16. If the receiver desired to be made a party, he should have applied for such relief. The stockholder cannot bring the receiver into a litigation of this kind against his will.
A writ of prohibition applied for in the supreme court was denied. No appeal was taken.